TO BE PUBLISHED


               oSttprtittr       (gond
                              2015-SC-000719-KB
                                                     rFuldfi
ERIC CHARLES DETERS



V.                            IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                          RESPONDENT


                             OPINION AND ORDER

      Pursuant to Supreme Court Rule (SCR) 3.480(2), Eric C. Deters moves

this Court to impose a sixty-day suspension for his violations of the Rules of

Professional Conduct. The Kentucky Bar Association (KBA) has no objection to

this negotiated discipline. Finding a sixty-day suspension appropriate, we

grant Deters's motion. Deters whose last known bar roster address is 5247

Madison Pike, Independence, Kentucky 41051, was admitted to the practice of

law in the Commonwealth of Kentucky on October 10, 1986.

                                KBA File 22026

      Deters was retained to represent Aric Shinkle regarding criminal charges

in Indiana, including a vehicular homicide matter. For this representation,

Deters accepted the sum of $5,000. Deters was not licensed to practice law in

Indiana and had previously been denied pro hac vice admission in a separate

Indiana case. As a result, the representation was initially handled by another
member of Deters's firm, James Moore, who is licensed to practice law in

Indiana, Ohio, and Kentucky.

      When Moore was unavailable to assist with Shinkle's probation violation

hearing, Deters asked Kevin Moser, an attorney licensed in Kentucky and

Indiana, to represent Shinkle at that hearing. Moser contacted Shinkle and his

parents, received discovery, and appeared at multiple court proceedings.

Subsequently, Moser contacted Deters to inquire about compensation for his

representation of Shinkle. Deters informed Moser that he had only been paid

to represent Shinkle for the vehicular manslaughter charge and that Moser

would have to seek compensation directly from the Shinkles. Consequently,

Moser contacted the Shinkles and received the sum of $1,000.

      During the pendency of their son's case, the Shinkles hired a new

attorney who requested an accounting of the retainer given to Deters. Deters

refused to provide an accounting, claiming that he was unable to account for

how the retainer was used. During his representation Deters decided to forgo a

written fee agreement with the Shinkles, failed to keep time records, and chose

to not place the advance fee in an escrow account. The Shinkles' new attorney

also contacted Moore to request confirmation that he had been paid for the

time he worked on the case. In fact, Moore, who had left Deters's firm in 2013,

had not been paid for his work on the case.

      In response to the inquiry, Deters sent a text message to the Shinkles to

advise them that he would not be refunding any portion of his fee and that he

was prepared to sue the couple for slander. Further, Deters advised the


                                       2
Shinkles that there was no longer an attorney/ client relationship and that he

would take actions detrimental to their son if necessary to defend himself.

      On March 23, 2015, the Inquiry Commission (Commission) issued a

four-count charge against Deters for violation of: (1) SCR 3.130(1.6) (a)

(Confidentiality of information) for threatening the Shinkles with the disclosure

of information that may have been detrimental to Aric Shinkle; (2) SCR

3.130(5.5) (Unauthorized practice of law; multijurisdictional practice of law) for

continuing to represent Aric Shinkle in an Indiana criminal case without an

Indiana attorney assisting in the matter, and after learning he would not be

admitted pro hac vice; (3) SCR 3.130(1.15) (Fees) for failing to maintain the

advance fee payment in a proper escrow account and by failing to provide a full

accounting of the funds to Aric Shinkle; and (4) SCR 3.130(8.4)(c) (Misconduct)

for continuing the representation of Aric Shinkle after Deters was left with no

Indiana associates and after he was denied pro hac vice admission in Indiana.

      Deters admits to violating the Rules of Professional Conduct as set forth

in Counts I, II, and III, but denies the violations listed in Count IV. In light of a

review of the evidence and Deters's cooperation to resolve his ethical violations,

the Inquiry Commission Chair and Immediate Past President approved the

dismissal of Count IV.

                                  KBA File 23552

      In June 2010, Deters contracted with Eugene Trenkamp and Dean

Gregory to represent their limited liability companies in a law suit against Fifth

Third Bank. Trenkamp and Gregory paid Deters $10,000 as a retainer for his

                                          3
services. While Deters was suspended from the practice of law, the case was

handled by Tina Edmondson, an employee of Deters's law firm. While

Edmondson was handling the case she obtained an additional $5,000 payment

from Trenkamp and Gregory.

      In January 2014, Trenkamp contacted Deters by electronic mail to

discuss the firm's failure to respond to his attempts at communication. In a

hostile email exchange, Deters claimed that his firm had provided diligent

representation well in excess of the fees received. Additionally, Deters stated

that the firm's representation of Gregory and Trenkamp was over. It is unclear

from the record what if any steps were taken by Deters to end the

representation.

      In any event, in a letter dated March 3, 2015, Trenkamp made it clear

that he believed that the representation was ongoing. Trenkamp noted that he

had been unsuccessful in the preceding weeks in obtaining a response from

Edmonson regarding the status of the lawsuit. Trenkamp then informed

Deters that he had recently learned that Edmonson was no longer employed by

Deters's firm. Consequently, Trenkamp requested that Deters's firm end the

representation, refund the $15,000 that had been paid, and provide a copy of

the file. Subsequently, Trenkamp filed a bar complaint against Deters.

      While no formal charges were filed by the Commission, Deters

acknowledges that there is probable cause to find that he violated the following

rules: (1) SCR 3.130(1.3) (Diligence); (2) SCR 3.130(1.4) (Communication); (3)




                                        4
SCR 3.130(1.16) (Declining or terminating representation); and (4) SCR 5.1

(Responsibilities of partners, managers and supervisory lawyers).

                         Proceedings Before this Court

      The Inquiry Commission consolidated Deters's files pursuant to SCR

3.260(1). In response to the Commission's inquires, Deters now moves this

Court to enter an order suspending him for a period of 60 days. Additionally,

Deters has agreed to refund $1,000 to the Shinkles in KBA file 23552. The

KBA has no objection to the proposed discipline, which was negotiated

pursuant to SCR 3.480(2). Upon review of the facts in this case and relevant

case law, we find the proposed discipline is appropriate.

      While Deters's prior disciplinary history does support increased

sanctions, his cooperation in the resolution of these matters is considered as a

mitigating factor. Further, the Court has previously issued similar discipline in

comparable cases. See, e.g., Kentucky Bar Ass'n v. Justice,   198 S.W.3d 583

(Ky. 2006) (attorney with four previous private reprimands, was suspended for

thirty days for failing to communicate with client, prosecute client's case, keep

funds separate, and return unearned fee). Additionally, we note that Deters is

currently suspended from the practice of law and only able to seek

reinstatement to practice pursuant to SCR 3.510.

      Accordingly, it is hereby ORDERED:

      1. Eric C. Deters is suspended from the practice of law in the

Commonwealth of Kentucky for sixty days.

      2. Deters must return $1,000 to Mr. and Mrs. Shinkle (KBA File 22026).

                                        5
      3. Pursuant to SCR 3.450, Deters is directed to pay all costs associated

with these disciplinary proceedings, in the amount of $156.09, for which

execution may issue from this Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: March 17, 2016.